     Case 1:16-cr-00207-SOM Document 111 Filed 01/25/19 Page 1 of 3                                   PageID #: 1197



1     DAVID J. COHEN, ESQ.
      California Bar No. 145748
2
      ALEXANDER P. GUILMARTIN, ESQ.
3     California Bar No. 30676
      BAY AREA CRIMINAL LAWYERS, PC
4     300 Montgomery Street, Suite 660
      San Francisco, CA 94104
5
      Telephone: (415) 398-3900
6
      Attorneys for Defendant William Turner
7
                                       UNITED STATES DISTRICT COURT
8

9                                              DISTRICT OF HAWAII

10    UNITED STATES OF AMERICA,                                 Case No. 1:16-cr-00207-SOM
11
                       Plaintiff,                               DR. TURNER’S RESPONSE TO
12                                                              COURT’S REQUEST FOR
      v.                                                        DESCRIPTION OF PROFESSIONAL
13                                                              DIFFICULTIES RESULTING FROM
      WILLIAM C. TURNER,                                        PROBATION
14
                       Defendant.
15

16
              In Dr. Turner’s motion for early termination of probation (dkt. 103) and subsequent reply
17
      (dkt. 109), he referenced the fact that the conditions of his probationary supervision have
18

19    inconvenienced his work and hindered his ability to pursue career opportunities. This Court

20    requested a more detailed description of the professional difficulties arising from the term of
21
      probation that Dr. Turner is currently serving. Dkt. 110. Presently, Dr. Turner provides this
22
      response to the Court’s inquiry.
23
              Dr. Turner’s probationary sentence frustrates his professional development in two
24

25    primary ways. First, as a purely practical matter, Dr. Turner is an emergency room physician who

26    often works night shifts, forcing him to sleep during the day. When Dr. Turner must report to
27
      probation, such reporting takes place during normal daytime hours, and as a result, such reporting
28
      inevitably forces Dr. Turner to reject available shifts, request inconvenient alterations to his work

      Dr. Turner’s Response to Court’s Request for Description of Professional Difficulties Resulting from Probation
      U.S. v. Turner;
      Case No. 1:16-cr-00207-SOM
                                                             1
     Case 1:16-cr-00207-SOM Document 111 Filed 01/25/19 Page 2 of 3                                   PageID #: 1198



1     schedule, or skip sleep altogether, a practice that is ill-advised for a doctor in a high-stress
2
      medical environment.
3
              But Dr. Turner’s probation has also stifled his ability to seek career advancement and
4
      work at the levels he would normally perform. Dr. Turner is currently employed at the Jamaica
5

6     Hospital Medical Center in Queens, while Dr. Turner resides in Long Island. Ordinarily, Dr.

7     Turner would seek employment at a hospital closer to his home, as well as additional employment
8
      at more than one hospital. It is common for emergency room physicians to operate at more than
9
      one hospital, and it is also common for such physicians to be somewhat transitory in the
10
      institutions at which they work. But because Dr. Turner is on probation, he must seek the
11

12    approval of U.S. Probation in order to move or change his normal work schedule. He also has

13    refrained from applying to additional hospitals due to his current probationary term, naturally
14
      fearing he will not be able to obtain employment from these institutions when he informs them
15
      of his ongoing criminal supervision. Unlike other similarly situated physicians, Dr. Turner is
16
      hindered in his ability to work the hours he would customarily work and to seek employment at
17

18    the hospitals in which he would customarily work.

19

20

21

22

23

24

25

26

27
      ///
28



      Dr. Turner’s Response to Court’s Request for Description of Professional Difficulties Resulting from Probation
      U.S. v. Turner;
      Case No. 1:16-cr-00207-SOM
                                                             2
     Case 1:16-cr-00207-SOM Document 111 Filed 01/25/19 Page 3 of 3                                   PageID #: 1199



1             Terminating Dr. Turner’s probation will not cause any harm to the public or detract in
2
      any way from the goals of criminal sentencing. But it will allow Dr. Turner access to his full
3
      array of career options and enable him to return to his former levels of employment. Probation
4
      does no one any good when it restricts a person’s ability to find work and make a living, and it
5

6     does no emergency room patients any good when it denies them access to doctors who would

7     otherwise be available to assist them. For this reason, as well as all of those put forth in his
8
      moving papers, Dr. Turner requests this Court terminate his probation.
9
                                                  Respectfully submitted,
10
                                                  BAY AREA CRIMINAL LAWYERS, PC
11

12    Dated: January 25, 2019                By: /s/David J. Cohen
                                                  DAVID J. COHEN, ESQ.
13
                                                  Attorneys for Defendant William Turner
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



      Dr. Turner’s Response to Court’s Request for Description of Professional Difficulties Resulting from Probation
      U.S. v. Turner;
      Case No. 1:16-cr-00207-SOM
                                                             3
